286 F.2d 250
Alonzo McKNIGHT, Appellant,v.N. M. PATERSON & SONS, LIMITED, Appellee.
No. 14216.
United States Court of Appeals Sixth Circuit.
Dec. 14, 1960.

Jacob Rassner, New York City, S. Eldridge Sampliner, William H. Thompson, Cleveland, Ohio, Alex L. Sherwin, Cleveland, Ohio, on brief, for appellant.
Scott H. Elder, Cleveland, Ohio, Johnson, Branard & Jaeger, Cleveland, Ohio, on brief, for appellee.
Before SIMONS, MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
This is an appeal by an injured longshoreman from a summary judgment entered against him on motion of the appellee ship owner, in an action brought by appellant against the appellee for negligence and for alleged unseaworthiness of a vessel owned gy appellee upon which appellant was working when injured.  He was doing 'ship's service' work as an employee of an independent contractor and was entitled to the same protection against unseaworthiness which members of the ship's crew would enjoy.  Seas Shipping Company v. Sieracki, 328 U.S. 85, 66 S. Ct. 872, 90 L. Ed. 1099.


2
As was stated by the district court, although appellant, when injured, might have been doing the traditional work of a seaman, he was not incurring the hazards of a seaman, in that none of the traditional unloading gear of the ship, namely winches, masts, or booms, was being used in the operation in which he was engaged.


3
Motion for summary judgment was properly granted the defendant ship owner, as there was no material issue of disputed fact as to the cause of injury to plaintiff; and, as a matter of law, his injury was not caused by any unseaworthiness of the vessel, or by any negligence on the part of its owner or crew.


4
Accordingly, the judgment of United States District Judge Connell is affirmed, for the reasons stated in his opinion.